DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,364,715. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a laminate and a method of making a laminate.
Regarding claims 1, 5, and 7-8:
Claim 1 of US ‘715 discloses a laminate comprising a polycarbonate substrate, and an ultraviolet hard coat film disposed thereon the ultraviolet hard coat film including a polyethylene terephthalate (PET) layer, an adhesive interposed between the PET layer and the polycarbonate substrate, and an exterior hard coat disposed on the PET layer opposite the polycarbonate substrate, the exterior hard coat including UV stabilizers and having a gouge pencil hardness of greater than 8H; and an interior hard coat disposed on the polycarbonate substrate opposite the PET layer, the interior hard coat having a gouge pencil hardness of 6H to 8H.
Regarding claims 2-4 and 6:
See claims 2-5 of US ‘715.
Regarding claims 9-11:
See claims 6-8 of US ‘715.
Regarding claim 12:
Claim 9 of US ‘715 discloses a method comprising: depositing a UV stabilized hard coat on a first side of a polyethylene terephthalate (PET) carrier, the UV stabilized hard coat having a gouge pencil hardness of greater than 8H; coating a second side of the PET carrier, opposite the first side, with an adhesive; adhering the second side of the PET carrier to a polycarbonate substrate using the adhesive; and disposing an interior hard coat on the polycarbonate substrate opposite the PET carrier, the interior hard coat having a gouge pencil hardness of 6H to 8H.
Regarding claims 13-20:
See claims 10-17 of US ‘715.


Claim Rejections - 35 USC § 102
Claim(s) 1, 7, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadota et al. (JP 2012-183822).
Note: citations refer to the machine translation of JP ‘822 mailed 6/21/2021 in parent application 16/819,526.
Regarding claims 1 and 7:
Kadota discloses a transparent resin laminate comprising a transparent resin film having on both sides thereof an ultraviolet-curing resin layer (adhesive), a polyester resin film, and a hard coat layer (abstract; p2). The transparent resin film comprises polycarbonate (p4). The polyester film comprises polyethylene terephthalate (p6). The hard coat comprises ultraviolet absorbers or light stabilizers (p7).
Regarding claim 12:
Kadota discloses a method (“Embodiment 2”) of making the laminate comprising applying a hard coat to the polyester film, applying the UV-curing composition to the other side of the polyester film, and laminating the coated polyester film onto the transparent resin film (p9).


Claim Rejections - 35 USC § 103
Claim(s) 2-4, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadota et al. (JP 2012-183822).
Regarding claim 2:
Kadota discloses a transparent resin laminate as previously explained. Kadota teaches the transparent resin film has a thickness of 100 μm or more (p5).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the transparent resin film, including over values within the presently claimed range, to provide the mechanical and other properties as desired for a given end use.
Regarding claim 3:
Kadota teaches the polyester film has a thickness of 50 μm (2 mil) or more, or 100-250 μm (3.9-9.8 mil) (p5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the polyester film, including over values within the presently claimed range, to provide the mechanical and other properties as desired for a given end use.
Regarding claim 4:
Kadota teaches the hard coat has a thickness of 2-50 μm (p7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the hard coat layer, including over values within the presently claimed range, to provide the mechanical and other properties as desired for a given end use.
Regarding claims 9 and 16:
Kadota is silent with regard to applying an additional layer of the hard coated polyester film. One of ordinary skill in the art would recognize that such additional layers would provide further protection to the underlying substrate. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use additional layers of the hard coated polyester to provide improved scratch resistance and other properties as desired for given end use.



Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadota et al. (JP 2012-183822) in view of Jing et al. (US 2005/0249957) and Faldysta et al. (US 2011/0097574).
Regarding claim 13:
Kadota discloses a method of making a transparent resin laminate as previously explained.
Kadota is silent with regard to winding the hard coated polyester film prior to adhering it to the transparent resin film.
Such a method step was known in the art. For example, Jing discloses optical hard coatings for use as protective films for displays [0002; 0020-0021]. Jing teaches the hard coating can be applied to a PET film that can then be wound on a take-up roll [0152]. Additionally, Faldysta discloses polyester films comprising a hard coating having improved scratch resistance [0001; 0005]. The films are preferably roll-up films [0022; 0039].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to first roll up the hard coated polyester film as known in the art before adhering to the transparent resin film of Kadota to separate the steps of hard coating and adhering the polyester film as needed to provide a laminate.
Regarding claim 14:
Kadota is silent with regard to the use of a removable liner.
The use of such liners was known in the art. For example, Jing teaches the use of a release layer on an adhesive layer that is removed before applying the adhesive to a substrate [0026].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a release liner on the adhesive of Kadota to protect the adhesive before applying it to the transparent resin film.



Claim(s) 1-5, 7-9, 11-12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enniss et al. (US 2004/0258933) in view of Hodnett, III (US 4,557,980).
Regarding claim 1:
Enniss discloses a transparent polymeric film that can be used to form stacks of removable laminated clear films for laying over a surface [0001]. Suitable substrates include polycarbonate [0012]. Figure 1 shows one embodiment that comprises a transparent polymeric film layer 11 coated on one side with a hard coat 12 and on the other side with an adhesive layer 13 for attaching to the substrate [0023]. The transparent polymeric film is preferably PET [0011]. Therefore, the final structure comprises a polycarbonate substrate, an adhesive layer, a PET film layer, and a hard coat.
Enniss is silent with regard to the use of UV stabilizers in the hard coat.
The reference, however, discloses that suitable hard coats include those disclosed by Hodnett, i.e., US 4,557,980 [0026]. Hodnett discloses abrasion resistant coatings (col 2 ln 10+; col 3 ln 49+). Known additives can be used to provide various functions, including UV absorbers and stabilizers (col 4 ln 58+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include UV absorbers and/or stabilizers in the hard coat of Enniss to provide improved UV resistance as known in the art.
Regarding claim 2:
Enniss discloses all of the claim limitations as set forth above, but the reference does not expressly disclose the specific values for the thickness of the polycarbonate substrate. As the specification is silent to unexpected results, it would have been an obvious to a one having ordinary skill in the art at the time the invention was made to modify the thickness of Enniss’ substrate, based on routine experimentation, for the purpose of optimizing operation of said laminate. Said obvious modifications including: varying the thickness of the substrate to provide the desired mechanical and other properties desired for a given end use. Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 3:
Enniss discloses the PET film has a thickness of about 4 mil [0011].
Regarding claim 4:
Enniss discloses the hard coat has a thickness of 1.5-2.0 micron [0014].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the hard coat layer, including over values within the presently claimed range, to provide the mechanical and other properties as desired for a given end use.
Regarding claims 5 and 8:
Enniss is silent with regard to the hardness of the hard coat.
One of ordinary skill in the art would have been motivated to adjust the hardness of the hard coat to provide a desired level of protection to the substrate in view of a given end use of the article. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the hardness of the hard coat, including over values presently claimed, to provide the scratch resistance and other properties desired for a given end use.
Regarding claim 7:
Enniss is silent with regard to a hard coat on both sides of the polycarbonate. 
One of ordinary skill in the art would recognize the benefits of improved scratch resistance from having a hard coat applied to the other side of the polycarbonate. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply a hard coat to the other side of the polycarbonate to improve the scratch resistance of the laminate.
Regarding claim 9:
As noted above, Enniss discloses a stack of laminated films each comprising the PET film coated with an adhesive layer and a hard coat as described above [0050-0051; Fig. 1-2].
Regarding claim 11:
Enniss teaches the films can be used for vehicle or aircraft windscreens [0012].
Enniss is silent with regard to a curved shape.
One of ordinary skill in the art would recognize that vehicle windscreens are often curved for various reasons, e.g., aerodynamics. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a shaped windscreen, including curved, to provide one suitable for a given end use.
Regarding claims 12 and 14:
Enniss teaches coating the PET film with the hard coat and the adhesive layer [0009; 0015; 0023; 0026]. The adhesive can be further covered with a release liner [0015; 0018]. These films are then stacked onto the substrate without the release liner [0024; 0050-0051].
Enniss is silent with regard to the order of coating the PET film. 
One of ordinary skill in the art would recognize Enniss does not make any requirements regarding the order of coatings. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to first apply the hard coat to the PET film then coat the adhesive layer to achieve the invention of Enniss, and thereby would achieve the claimed invention.
Regarding claim 16:
Ennis is silent with regard to the order of coating a second PET film.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to first apply the hard coat to the PET film then coat the adhesive layer to achieve the invention of Enniss and further apply that to a first coated PET film, and thereby would achieve the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enniss et al. (US 2004/0258933) in view of Hodnett, III (US 4,557,980) as evidenced by of Enniss et al. (US 2008/0176018).
Regarding claim 6:
Enniss in view of Hodnett discloses a transparent polymeric film as previously explained. Enniss discloses the use of adhesive, such as Gelva GMS 3149 [0024]. This adhesive is a pressure sensitive adhesive as evidenced by Enniss ‘018 [0059].


Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enniss et al. (US 2004/0258933) in view of Hodnett, III (US 4,557,980) as applied above and further in view of Barbee et al. (US 2005/0200154).
Regarding claims 10 and 17:
Enniss in view of Hodnett discloses stacks of removable laminated clear films as previously explained. 
Enniss is silent with regard to using adhesives with differing adhesion strengths.
This feature was known in the art. For example, Barbee discloses laminated structures having multiple peel-away film layers for protecting windscreens [0003]. Barbee teaches it is preferable for outer adhesive layers to have lesser bonding strength compared to the inner adhesive layer(s) to prevent inadvertent peeling of the inner layers during the desired peeling of the outer layers [0040].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a first adhesive layer nearest the substrate with a stronger bond than the second adhesive layer to prevent inadvertent peeling of the first adhesive layer during removal of the second adhesive layer.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enniss et al. (US 2004/0258933) in view of Hodnett, III (US 4,557,980) as applied above and further in view of Jing et al. (US 2005/0249957) and Faldysta et al. (US 2011/0097574).
Regarding claim 13:
Enniss discloses a method of making a transparent polymeric film as previously explained.
Enniss is silent with regard to winding the hard coated polyester film prior to adhering it to the transparent resin film.
Such a method step was known in the art. For example, Jing discloses optical hard coatings for use as protective films for displays [0002; 0020-0021]. Jing teaches the hard coating can be applied to a PET film that can then be wound on a take-up roll [0152]. Additionally, Faldysta discloses polyester films comprising a hard coating having improved scratch resistance [0001; 0005]. The films are preferably roll-up films [0022; 0039].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to first roll up the hard coated polyester film as known in the art before adhering to the transparent resin film of Enniss to separate the steps of hard coating and adhering the polyester film as needed to provide a laminate.


Claim(s) 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enniss et al. (US 2004/0258933) in view of Hodnett, III (US 4,557,980) as applied above and further in view of McCormick et al. (US 2005/0186415).
Regarding claims 15 and 18:
Enniss discloses a method of making a transparent polymeric film and a windscreen as previously explained.
Enniss is silent with regard to a step of thermoforming the transparent polymeric film into the shape of a vehicle windscreen.
Such a step was known in the art. For example, McCormick discloses protective coatings and laminates for windshields [0003]. The laminate comprises a substrate, such as one of polycarbonate, and a polyester layer coated with a scratch-resistant coating [0033-0034]. The laminate is thermoformed to the shape of a windshield [0068].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to thermoform the transparent polymeric film into the shape of a windshield to provide an article suitable as a windshield.
Regarding claim 19:
Enniss teaches upper films can be easily peeled from the stack, which exposes the underlying hard coat [0051].
Regarding claim 20:
Enniss is silent with regard to peeling off an upper film from the stack and then providing a new film that is adhered to the lower film(s) remaining on the substrate.
One of ordinary skill in the art would recognize that the material that can accept a new film is any material used for glazing (e.g., Enniss at [0012]). Furthermore, Enniss makes clear the films can be stacked upon and adhered to one another [0050-0051]. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to remove an upper film after it, e.g., suffers damage and leave a lower film on the substrate, and then further apply a new film onto the surface of the lower film to protect the lower film and substrate from damage and increase the number of removable layers available during use.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787